internal_revenue_service number release date index number -------------------------------------- -------------------- ------------------------ re -------------------------------------- -------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-128571-10 date date legend ----------------------------------------------- donor ------------------------------------------------ spouse ------------------------------------------------------ trust --------------------------------------------------------- trust ----------------------------------------------------------------------------- trust ------------------------------------------------------- trust ---------------------------------------------------- trust ------------------- date ----------------- date ------------------- date ------------------- date date ------------------- accountant ------------------ year year ------- ------- dear ---------------------------- this letter responds to the letter dated date and subsequent correspondence submitted by your authorized representative requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate donor’s gst_exemption and spouse’s gst_exemption to transfers to trust sec_1 through the facts and representations submitted are summarized as follows on date sec_1 through donor and spouse created five irrevocable trusts trust through each to benefit one of their children and that child’s issue on each date donor and spouse transferred cash to the respective trust date sec_1 through are prior to date plr-128571-10 donor and spouse each filed a year form_709 united_states gift and generation-skipping_transfer_tax return to report all of their year gifts including the date sec_1 through transfers to the trusts on the form sec_709 donor and spouse elected to treat the gifts made by them during year as made one-half by each spouse under sec_2513 accountant who prepared the year form sec_709 failed to report the date sec_1 through transfers to the trusts and to allocate donor’s gst_exemption and spouse’s gst_exemption to those transfers in year donor and spouse each filed amended form sec_709 to report the date sec_1 through transfers to trust sec_1 through and allocate their respective gst_exemption to the date sec_1 through transfers to the trusts donor and spouse request an extension of time under sec_2642 and sec_301_9100-3 to allocate donor’s gst_exemption and spouse’s gst_exemption to the date sec_1 through transfers to trust sec_1 through and rulings that the allocations will be effective as of the dates of the transfers to the trusts and that the value of the amounts transferred to the trusts will be used in determining the amount of donor’s gst_exemption and spouse’s gst_exemption to be allocated to the trusts law and analysis sec_2513 provides that if the parties consent a gift made by one spouse to any person other than his or her spouse is considered for purposes of the gift_tax as made one-half by the donor spouse and one-half by his or her spouse sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect for the year at issue provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or plr-128571-10 before the date prescribed by sec_6075 for such transfer the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute sec_2652 and sec_26_2652-1 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in plr-128571-10 sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 are satisfied under sec_2652 and sec_26_2652-1 each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 therefore donor and spouse are granted an extension of time of days from the date of this letter to allocate his and her respective gst exemptions to one-half of the entire value of the amounts transferred on date sec_1 through to trust sec_1 through the allocations will be effective as of the dates of the transfers to the trusts and the value of the amounts transferred to the trusts will be used in determining the amount of donor’s gst_exemption and spouse’s gst_exemption to be allocated to the trusts the allocations made on the amended form sec_709 in year are treated as ineffective as a result of the relief granted in this ruling the allocations should be made on supplemental form sec_709 for the appropriate calendar_year and filed with the internal_revenue_service cincinnati service center- stop cincinnati ohio a copy of this letter should be attached to the supplemental form sec_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we are not ruling on whether trust sec_1 through will have zero inclusion ratios as a result of the allocation of donor’s gst_exemption and spouse’s gst_exemption to the date sec_1 through transfers to the trusts the plr-128571-10 rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel passthroughs and special industries by ______________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
